DETAILED ACTION
This action is written in response to the Applicant’s remarks and amendments dated 7/21/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Applicant’s arguments and amendments to the claims, the Examiner withdraws all outstanding rejections under §101. In particular, the steps recited by the independent claims as amended (e.g. “training... a classification model using trained prudent feature vectors”, “wherein the classification model classifiers the input based on a comparison of warping distance”) cannot be practically executed as a mental process.
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-6, 8-13, 15-17 and 20-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Ding. (Ding H, Trajcevski G, Scheuermann P, Wang X, Keogh E. Querying and mining of time series data: experimental comparison of representations and distance measures. Proceedings of the VLDB Endowment. 2008 Aug 1;1(2):1542-52.)
Regarding claims 1, 10 and 16, Ding discloses a recognition method (and a related electronic device and non-transitory processor-readable medium) comprising:
receiving, by an electronic device, an input comprising data over a first window size;
P. 1544, first col.: “The original DTW distance is also parameter free, however, as has been reported in [26,40] enforcing a temporal constraint on the warping window size of DTW not only improves its computation efficiency, but also improves its accuracy for measuring time series similarity, as extended warping may introduce pathological matchings between two time series and distort the true similarity.”The Examiner notes that the purpose of DTW is to compare time-series data instances of different size, so that a particular signal (such as a particular words spoken by the user, or a particular gesture performed by the user) can be detected even when performed at varying speeds. DTW is discussed in the Applicant’s specification at [0047].P. 1546, algorithm 1: input time series data set T.
training, by the electronic device, a classification model using training pruned feature vectors from pruned feature vectors of training data; and
P. 1546, algorithm 1, step 8: “Use Ti as the training set”.The Examiner interprets “pruned feature vector” according to its broadest reasonable interpretation as encompassing any method for reducing the dimensionality of time series data, including the techniques noted in the excerpts from Ding below. The Ding disclosure describes an experiment comparing 8 different representation methods, i.e. pruning methods, and compares their pruning power.P. 1543, first col.: “Specifically, we have reimplemented 8 different representation methods for time series, and compared their pruning power over various time series data sets.” (Emphasis added.)P. 1542: “Two key aspects for achieving effectiveness and efficiency when managing time series data are representation methods and similarity measures. Time series are essentially high dimensional data [17] and directly dealing with such data in its raw format is very expensive in terms of processing and storage cost. It is thus highly desirable to develop representation techniques that can reduce the dimensionality of time series, while still preserving the fundamental characteristics of a particular data set.” (Emphasis added.)P. 1542: “Many techniques have been proposed in the literature for representing time series with reduced dimensionality, such as Discrete Fourier Transformation (DFT) [13], Single Value Decomposition (SVD) [13], Discrete Cosine Transformation (DCT) [29], Discrete Wavelet Transformation (DWT) [33], Piecewise Aggregate Approximation (PAA) [24], Adaptive Piecewise Constant Approximation (APCA) [23], Chebyshev polynomials (CHEB) [6], Symbolic Aggregate approximation (SAX) [30], Indexable Piecewise Linear Approximation (IPLA) [11] and etc. In conjunction with this, there are over a dozen distance measures for similarity of time series data in the literature, e.g., Euclidean distance (ED) [13], Dynamic Time Warping (DTW) [5, 26], distance based on Longest Common Subsequence (LCSS) [39],Edit Distance with Real Penalty (ERP) [8], Edit Distance on Real sequence (EDR) [9], DISSIM [14], Sequence Weighted Alignment model (Swale) [31], Spatial Assembling Distance (SpADe) [12] and similarity search based on Threshold Queries (TQuEST) [4].” (Emphasis added.)
performing testing processing, by the electronic device, of the trained classification model using testing pruned feature vectors from pruned feature vectors of the data, wherein the classification model classifies the input based on comparison of warping distance of the input with a pruning threshold.
P. 1546, algorithm 1, step 6: “Use Ti1 for parameter tuning.” Also step 8: “Use Ti as the training set, T – Ti as the testing set”. (Emphasis added.)P. 1546, first col.: “We measured the classification accuracy of 1NN for the various data sets (explained in more detail in Section 4.2.1), using both Euclidean distance and DTW with 10% warping window, Figure 6 shows the results.” The Examiner notes that dynamic time warping (DTW) is a warping distance metric.Also p. 1543, first col.: “Specifically, we have reimplemented 8 different representation methods for time series, and compared their pruning power over various time series data sets.” (Emphasis added.)P. 1543, second col., describing pruning: “The representations annotated with an asterisk (*) in Figure 1 have the very desirable property of allowing lower bounding. That is to say, we can define a distance measurement on the reduced-size (i.e., compressed) representations that is guaranteed to be less than or equal to the true distance measured on the raw data. It is this lower bounding property that allows using representations to index the data with a guarantee of no false negatives”. (Emphasis added.)

Claim 2, 11 and 17, Ding discloses the further limitations comprising:
classifying recognizable input as a known input type based on the trained classification model;
P. 1542, discussing applications to classification tasks.
wherein: the known input type comprises data over a second window size; and the first window size differs from the second window size.
P. 1544: “Inspired by the need to handle time warping in similarity computation, Berndt and Clifford [5] introduced DTW, a classic speech recognition tool, to the data mining community, in order to allow a time series to be “stretched” or “compressed” to provide a better match with another time series.”

Regarding claims 3, Ding discloses its further limitation wherein:
the trained classification model is trained based on one or more recognizable inputs from a user; and
each recognizable input includes multiple instances comprising data over various window sizes.
P. 1546, algorithm 1, describing training and testing procedure based on input data T. The Examiner notes that time windows are compared on the basis of DTW, i.e. varying window sizes. The Examiner interprets “recognizable inputs from a user” as encompassing the training data T.P. 1544: “Inspired by the need to handle time warping in similarity computation, Berndt and Clifford [5] introduced DTW, a classic speech recognition tool, to the data mining community, in order to allow a time series to be “stretched” or “compressed” to provide a better match with another time series.”

Regarding claims 4, Ding discloses the further limitations wherein the input comprising multi-dimensional data captured by a plurality of sensors of one or more electronic devices.
P. 1542: “Today time series data are being generated at an unprecedented speed from almost every application domain, e.g.,  ... medical and biological experimental observations, various readings obtained from sensor networks”. (Emphasis added.)P. 1542: “Time series are essentially high dimensional data [17] and directly dealing with such data in its raw format is very expensive in terms of processing and storage cost.” (Emphasis added.)

Regarding claims 5, Ding discloses the further limitations wherein the trained classification model classifies a computed warping distance for each recognizable input against other recognizable inputs of the one or more recognizable inputs.
P. 1546, first col.: “We measured the classification accuracy of 1NN for the various data sets (explained in more detail in Section 4.2.1), using both Euclidean distance and DTW with 10% warping window, Figure 6 shows the results.” (Emphasis added.)

Regarding claims 6, Ding discloses the further limitation wherein the data comprises multi-dimensional time-series data, and the testing processing obtains classification model accuracy.
P. 1546, first col.: “We measured the classification accuracy of 1NN for the various data sets (explained in more detail in Section 4.2.1), using both Euclidean distance and DTW with 10% warping window, Figure 6 shows the results.” The Examiner notes that dynamic time warping (DTW) is a warping distance metric.
	
Regarding claims 8, 15 and 20, Ding discloses the further limitations wherein the data comprises time-series data based on monitoring biological signals occurring at different speed that are sensed with a sensor over various window sizes.
P. 1542: “Today time series data are being generated at an unprecedented speed from almost every application domain, e.g.,  ... medical and biological experimental observations, various readings obtained from sensor networks”. (Emphasis added.)

Regarding claims 9, Ding discloses the further limitation wherein the input data comprises time-series data based on monitoring device signals occurring at different speed that are sensed with a sensor over various window sizes.
P. 1542: “Today time series data are being generated at an unprecedented speed from almost every application domain, e.g.,  ... medical and biological experimental observations, various readings obtained from sensor networks”. (Emphasis added.)

Regarding claim 12, its further limitations are substantially identical to those of claims 3 and 4; claim 12 is rejected for the same reasons as these claims.

Regarding claim 13, its further limitations are substantially identical to those of claims 5 and 6; claim 13 is rejected for the same reasons as these claims.

Regarding claim 21, Ding discloses the further limitations wherein:
the trained classification model classifies a computed warping distance for each recognizable input against other recognizable inputs of the one or more recognizable inputs;
P. 1546, sec. 4.2.1: “The idea is to use a one nearest neighbor (1NN)  classifier [17, 32] on labelled data to evaluate the efficacy of the distance measure used.”
the trained classification model is trained based on one or more recognizable inputs from a user;
P. 1546, algorithm 1, training and testing procedure.
each recognizable input includes multiple instances comprising data of various window sizes;
P. 1546, algorithm 1, describing training and testing procedure based on input data T. The Examiner notes that time windows are compared on the basis of DTW, i.e. varying window sizes. The Examiner interprets “recognizable inputs from a user” as encompassing the training data T.P. 1544: “Inspired by the need to handle time warping in similarity computation, Berndt and Clifford [5] introduced DTW, a classic speech recognition tool, to the data mining community, in order to allow a time series to be “stretched” or “compressed” to provide a better match with another time series.”
the input comprising multi-dimensional data captured by a plurality of sensors of one or more electronic devices;
P. 1542: “Today time series data are being generated at an unprecedented speed from almost every application domain, e.g.,  ... medical and biological experimental observations, various readings obtained from sensor networks”. (Emphasis added.)P. 1542: “Time series are essentially high dimensional data [17] and directly dealing with such data in its raw format is very expensive in terms of processing and storage cost.” (Emphasis added.)
the data comprises multi-dimensional time-series data;
See abstract and passim regarding time-series data for classification tasks.
the testing processing obtains classification model accuracy; and
P. 1546, first col.: “We measured the classification accuracy of 1NN for the various data sets (explained in more detail in Section 4.2.1), using both Euclidean distance and DTW with 10% warping window, Figure 6 shows the results.” (Emphasis added.)
classifying the recognizable input comprises applying a label for the instance of time-series data.
P. 1546: “Specifically, each time series has a correct class label, and the classifier tries to predict the label as that of its nearest neighbor in the training set.”See also excerpt above regarding measuring classification accuracy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Ding, primary reference. (Ding H, Trajcevski G, Scheuermann P, Wang X, Keogh E. Querying and mining of time series data: experimental comparison of representations and distance measures. Proceedings of the VLDB Endowment. 2008 Aug 1;1(2):1542-52.)
Paparrizos (Paparrizos J, Gravano L. Fast and accurate time-series clustering. ACM Transactions on Database Systems (TODS). 2017 Jun 1;42(2):1-49.)
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Paparrizos.

Regarding claims 7, 14 and 19, Paparrizos discloses the following further limitations which Ding does not explicitly disclose wherein classifying recognizable input comprises pre-processing all labeled instances of time-series data by determining their pairwise distance using warping distance to take into account different speeds of each labeled time-series instance, and the pruning threshold is iteratively learned based on the training data comprising labeled instances of time-series data.
P. 19, algorithm 5, describing an iterative process for performing pairwise comparisons.See also p. 8, fig. 2 illustrating pairwise comparison.See also Ding p. 1546: “The idea is to use a one nearest neighbor (1NN) classifier [17, 32] on labelled data to evaluate the efficacy of the distance measure used.”

At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique disclosed by Paparrizos for performing pairwise comparisons within a training data set with the time-series classification system of Ding because pairwise comparisons can measure similarity between instances, which provides for making classification decisions based on a measurable value. Indeed, this technique is probably inherent in Ding (algorithm 1); however the details of these comparisons are beyond the scope of the Ding disclosure. 


Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Ueno discloses a system for classifying time-series data using a 1-Nearest Neighbor (1NN) classifier model. See especially [0111]-[0113]. (US 2008/0319951 A1.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124